DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction/Election
Applicants’ election with traverse of Species A that reads on Claims 1-7, 9-10, 13, 24-25, 29, and 32-34 in the reply filed on November 18, 2021 is acknowledged (last full paragraph p. 1 of Applicants’ reply filed on November 18, 2021).  The traversal is on the ground(s) that Applicants’ assert that shaft 201 and stator 207 are not oriented vertically (second full paragraph on p. 2 of Applicants’ reply).  This is not found persuasive because shaft 201 is disposed in a plane disposed along a longitudinal axis of shaft 201 that is vertically oriented in a direction A above a ground surface B for the pump and stator 207 is also oriented vertically in the direction A above the ground surface B for the pump (see Examiner’s ANNOTATED Fig. 1 of COANDA below).  Thus, the requirement is still deemed proper and is therefore made FINAL. 

Status of the Claims
Claims 1-11, 13, 15-17, 24-25, 27-29, and 32-34 are pending.  Claims 8, 11, 15-17, and 27-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-7, 9-10, 13, 24-25, 29, and 32-34 remain for examination on the merits in the U.S. National stage application.   
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
		reference character “10” (Fig. 1) has been used to designate both the rotor (p. 15, line 26) and the shaft (p. 16, lines 2 and 26).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because
		the reference numerals 30, 50, and 52 (Figs. 5B and 5C) are each missing respective lead lines to designate the corresponding structures associated with each of these reference numerals.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
	A PUMP HAVING LIQUID BLADES AND METHOD ASSOCIATED THEREWITH

The disclosure is objected to because of the following informalities:
	“pumping capacity.  .” (p. 2, line 17) should be ‘pumping capacity. [[.]]’, 
	“to stator bore” (p. 10, line 30) should be ‘to a stator bore. [[
	“Figure 7 show a self driven rotor” should be ‘Figure 7 shows [[
shaft. [[
	“is shown in Figure 5c” (p. 20, line 25) should be ‘is shown in Figure 5C [[
	“is also significantly reduced” (p. 21, line 32) should be ‘is also significantly reduced. [[.   
Appropriate correction is required.

Claim Objections
The following claims are objected to because of the following informalities:  
		The thrust of Applicants’ disclosure is about forming a liquid blade to drive a gas from a gas inlet to a gas outlet that includes a rotor, a stator, and a shaft that rotates the rotor that operatively work together to ensure the liquid blades move the gas through the pump (Abstract and p. 3, lines 17-21 and p. 16, lines 1-7 and lines 26-29, and the shaft element is also introduced after a “wherein” clause in the last line of the claim).  In contrast, the specification describes the shaft as an essential, required element of Applicants’ positive displacement vacuum pump.  Required elements need to be positively recited and set off by line indention (MPEP 608.01(i)).    
		“pumping a gas, said pump comprising:” (Claim 1, lines 1 and 2) should be ‘pumping a gas, [[
		“or stator comprising” (Claim 1, line 4) should be ‘or the stator including [[
		“the pump from a gas inlet” (Claim 1, line 10) should be ‘the positive displacement pump from a gas inlet’, and 
		“or rotor” (2X recited in Claim 13) should be ‘or the rotor’.  
	Appropriate correction is required.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-10, 13, 24-25, 29, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims dependent thereon
	Claim 1 recites the limitation “the shaft and stator” in the last line of Claim 1.  There is insufficient antecedent basis for this limitation in the claim.
	The element “the shaft and stator” (Claim 1, last 3) in combination with the elements “a rotor and a stator” (Claim 1, line 3) makes the claim indefinite in that it is unclear if Applicants are trying to further limit a new element or are attempting to further limit an element previously recited.  
	One way to obviate this rejection to further amend Claim 1 as follows:  


		a rotor and a stator including a stator bore, the rotor received within the stator bore; 
		a shaft connected with the rotor and configured to eccentrically rotate the rotor within the stator bore;
		at least one of the rotor or stator comprising at least one liquid opening configured for fluid communication with a liquid source, a bottom portion of the rotor and the shaft each being at least partially immersed in the liquid source which is a liquid reservoir at the bottom of the stator bore; and
		the at least one liquid opening being configured such that, in response to a driving force exerted on liquid from the liquid source, a stream of liquid is output from the at least one liquid opening, the stream of liquid forming a liquid blade between the rotor and the stator, wherein gas confined by the stator, the rotor, and the liquid blade within the stator bore is driven through the positive displacement vacuum pump from a gas inlet towards a gas outlet as the rotor rotates via the shaft, [[
		wherein the shaft extends away from and above the liquid reservoir in the stator bore in a vertical direction and the stator surrounds the shaft [[
		

In Regard to Claim 5 and claims dependent thereon
	Claim 5 recites the limitation “the driving mechanism” in Claim 5, lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  One way to obviate this claim is to further amend the claim to recite:
				‘a [[

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-10, 13, 24-25, 29, and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French CA299020A (Coanda et al.; published on May 31, 1954) (COANDA) (an English Machine Translation of CA299020A has been previously provided for Applicants’ convenience on filed on September 21, 2021 in the file of record).    
In reference to Claim 1, COANDA discloses:
		A positive displacement vacuum pump (“device for compressing an elastic fluid”, p. 1, line 13) for pumping a gas (“elastic fluid”, p. 1, line 13 and p. 2, line 66), said pump comprising: 
			a rotor (cylindrical rotor 203, p. 1, line 32, Figs. 1 and 2) and a stator (stator 207, p. 1, line 33); 
			the rotor (203, Fig. 2) comprising at least one liquid opening (opening(s) in rotor 203 from which masses of liquid masses 209 are emitted, Fig. 2) configured for fluid communication with a liquid source (liquid held in container 212, p. 2, line 58); 
			the at least one liquid opening (opening(s) in 203 from which liquid masses 209 is emitted, p. 2, line 55, Fig. 2) being configured such that, in response to a 

    PNG
    media_image1.png
    542
    439
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 1 of COANDA

	In reference to Claim 3, COANDA also discloses that the pump further comprises a driving mechanism (conduits 215, 215) for exerting the driving force (via gravitational force) on the liquid (disposed in the bottom 214 of 212) to drive the liquid from the liquid source (212) through the at least one liquid opening (opening(s) in 203 from which masses of liquid 209 is emitted).  
	In reference to Claim 4, COANDA further discloses that the at least one liquid opening (opening(s) in 203 from which masses of liquid 209 is emitted) is formed on a surface of the rotor (203, see Fig. 2).  
	In reference to Claim 5, COANDA also discloses that the rotor (203, Fig. 2) is a hollow body (has hollow portions as shown in Fig. 2) and the driving mechanism comprises a motor for rotating the rotor (203, p. 2, lines 61-63).  
	In reference to Claim 6, COANDA further discloses that the liquid source comprises a reservoir (reservoir of liquid includes 214 and the liquid in the 205s) in which the rotor (203) is partially immersed (communicates with a central cavity of rotor 203 which is at least partial immersion of the rotor is immersed, p. 2, lines 39-42).
	In reference to Claim 7, COANDA also discloses that said the hollow rotor has an opening at a lower end (communicates with a central cavity of rotor 203 which is lower than an outer peripheral surface of the rotor 203 as shown in Fig. 2, p. 2, lines 39-42) 
	In reference to Claim 9, COANDA further discloses that the rotor (203) and stator (207) are mounted, one within a bore of the other (203 is disposed within 207), such that one comprises an inner component (203) and the other comprises an outer component (207).   
	In reference to Claim 10, COANDA also teaches that the inner component (rotor 203) is eccentrically mounted within the bore of the outer component (the central axis of the bore of stator 207 being the outer component is different from the axis of the rotor 203 providing the evidence that the rotor is eccentrically mounted with the bore of the stator 207, Fig. 2).  
	In reference to Claim 13, COANDA further teaches that the at least one liquid opening extends along at least a portion of a length of the rotor (203, Fig. 2), the at least one liquid opening (opening(s) in 203 from which liquid masses 209 is emitted, p. 2, line 55, Fig. 2) being configured to provide the liquid blade as a surface extending at least partially in an axial direction between the stator (207) and rotor (203). 
	In reference to Claim 24, COANDA also teaches that the at least one liquid opening comprises a plurality of liquid openings (209(s), Fig. 2).  
	In reference to Claim 25, COANDA further teaches that the plurality of liquid openings (209(s), Fig. 2) provide a plurality of streams of liquid which form a plurality of liquid blades between the rotor (203) and the stator (207, Fig. 2).

	In reference to Claim 33, COANDA discloses:  
		A method of positive displacement pumping a gas (“device for compressing an elastic fluid”, p. 1, line 13, (“elastic fluid”, p. 1, line 13 and p. 2, line 66) comprising:
			outputting liquid from at least one liquid opening on a rotor (cylindrical rotor 203, p. 1, line 32, Figs. 1 and 2) to form a liquid blade (formed by 209, p. 2, lines 49-51) between a surface of the rotor (203) and the stator (stator 207, p. 1, line 33);  6Application Number 
			Preliminary Amendment rotating the rotor (203, p. 2, lines 47-54) and thereby causing gas confined by the stator (207), the rotor (203) and the liquid blade (formed by 209) to travel along a pumping path from a gas inlet (via pipe 215, p. 2, line 50) to a gas outlet (via channel 208, p. 2, lines 58-61).  
	In reference to Claim 34, COANDA further teaches that the method further comprises rotating the rotor (203, Fig. 3) within a bore of the stator (207) to cause the liquid blade (formed by 209) to drive the gas along the pumping path (p. 2, lines 47-54).
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over COANDA in view of US2010/0061908 (Smith; published on March 11, 2010) (SMITH).  
	In reference to Claim 32, COANDA teaches all of the limitations of Claim 1 as referenced in Claim 32.  COANDA, however, does not teach a wet scrubber that comprises the positive displacement vacuum pump recited in Claim 1.  SMITH teaches an apparatus (Abstract, lines 1 and 2) that includes a vacuum pump having a rotor, blades of the rotor, and a stator (¶ 0008) for a wet scrubber application (¶ 0004) for reducing pollutants pumped from an abatement system (title, ¶ 0004).
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize the vacuum pump of COANDA as recited in Claim 1 and incorporate this pump into SMITH’s apparatus for the benefit of converting harmful components of the affluent stream into compounds that are less harmful as expressly described by SMITH (¶ 0004).    


Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US2057381 shows elements and features that are representative of the state of the art prior to the filing date of Applicants’ disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday February 15, 2022	
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746